--------------------------------------------------------------------------------

Exhibit 10.4

SEPARATION AGREEMENT AND FULL AND FINAL RELEASE

This agreement (Agreement) is entered into between Michael Thyken (Employee) and
SunOpta, Inc. (Company). This Agreement has been individually-negotiated and is
not provided in connection with a termination program.

1.      Termination of Employment Relationship. Employee and the Company will
end their employment relationship on March 3, 2017 (the “Termination Date”).
Employee no longer will be authorized to transact business or incur any
expenses, obligations and liabilities on behalf of the Company after the earlier
of being placed on administrative leave or the Termination Date. Employee agrees
not to seek reinstatement, future employment, or other working relationship with
the Company or any of its affiliates. Employee acknowledges (i) receipt of all
compensation and benefits due through the Termination Date as a result of
services performed for the Company with the receipt of a final paycheck except
as provided in this Agreement; (ii) Employee has reported to the Company any and
all work-related injuries incurred during employment; and (iii) the Company
properly provided any leave of absence because of Employee’s or a family
member’s health condition and Employee has not been subjected to any improper
treatment, conduct or actions due to a request for or taking such leave.

2.      Consideration. In consideration of Employee’s promises in this
Agreement, and upon expiration of the revocation period so long as Employee has
not revoked, the Company will provide Employee:

    A.

Severance pay in the total gross amount of $247,882.50, to be paid as salary
continuation (the “Severance Benefit”). The Severance Benefit shall be payable
over a fifty-two (52) week period beginning after the Termination Date and
payable in the form of substantially equal monthly payments made over this
fifty- two (52) week period. The initial payment shall be made on Company’s
first regular pay date following, and subject to, the occurrence of all of the
following: (i) Employee’s termination of employment, (ii) his execution of this
Agreement, and (iii) expiration of the revocation period described in Paragraph
11 without Employee having revoked this Agreement. Severance Benefit shall be
made pursuant to a fixed schedule of the regular payroll practices of the
Company.

            B.

If Employee elects COBRA, Company will pay Employer portion and COBRA fees for
medical and dental coverage for twelve (12) months. Employee is responsible for
the Employee portion of such coverage.

            C.

Outplacement Benefits. Employer will provide Employee with outplacement benefits
for six (6) months through Challenger, Gray & Christmas.

The Company will apply standard tax and other applicable withholdings to
payments made to Employee. Employee agrees that the consideration the Company
will provide includes amounts in addition to anything of value to which Employee
already is entitled. The Company also will pay Employee accrued but unused
vacation regardless of whether Employee signs this Agreement. Although the
Company is under no obligation to provide reinstatement, employment,
re-employment, consulting or other similar status, if the Company rehires
Employee within twelve months of the Termination Date, Employee’s right to
future severance payments will terminate.

1

--------------------------------------------------------------------------------

3.      Full and Final Release. In consideration of the benefits provided by the
Company, Employee, for Employee personally and Employee’s heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges the Company and its affiliates, as well as their respective
successors, assigns, officers, owners, directors, agents, representatives,
attorneys, and employees (all of whom are referred to throughout this Agreement
as the “Released Parties”), of and from all claims, demands, actions, causes of
action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of actions or omissions occurring through the date
Employee signs this Agreement. Specifically included in this waiver and release
are, among other things, any and all claims of alleged employment discrimination
and retaliation prohibited by Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, and
any other federal, state or local statute, rule, ordinance, or regulation, as
well as any claims under common law for tort, contract, or wrongful discharge.

4.      Exceptions to the Release. The above release does not waive claims (i)
for unemployment or workers’ compensation benefits, (ii) for vested rights under
ERISA-covered employee benefit plans as applicable on the date Employee signs
this Agreement, (iii) that may arise after Employee signs this Agreement, and
(iv) which cannot be released by private agreement. Employee understands that
nothing in this Agreement (a) limits or affects Employee’s right to challenge
the validity of this Release under the ADEA or the Older Workers Benefit
Protection Act or (b) prevents Employee from filing a charge or complaint with
or from participating in an investigation or proceeding conducted by the EEOC,
the National Labor Relations Board, the Securities and Exchange Commission, or
any other federal, state or local agency charged with the enforcement of any
laws, including providing documents or other information, or (c) prevents
Employee from exercising Employee’s rights under Section 7 of the NLRA to engage
in protected, concerted activity with other employees, although by signing this
Agreement, Employee is waiving his right to recover any individual relief
(including any backpay, frontpay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
Employee or on his behalf by any third party, except for any right Employee may
have to receive a payment from a government agency (and not the Company) for
information provided to the government agency.

5.      Proprietary Information. Employee acknowledges access to and receipt of
confidential business and proprietary information regarding the Company and its
affiliates while working. Employee agrees not to make any such information known
to any member of the public. Employee further agrees to return to the Company
prior to the Termination Date all confidential and proprietary information and
all other Company property, as well as all copies or excerpts of any property,
files or documents obtained as a result of employment with the Company, except
those items that the Company specifically agrees in writing to permit Employee
to retain.

2

--------------------------------------------------------------------------------

6.      Restrictive Covenants. Employee understands and acknowledges that by
virtue of his employment with the Company, he had access to and knowledge of
Confidential Information (defined hereafter), was in a position of trust and
confidence with the Company, and benefitted from the Company’s goodwill.
Employee further understands and acknowledges that the restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information and goodwill. Employee further understands and
acknowledges that the Company’s ability to reserve these for the exclusive
knowledge and use of the Company is of great competitive importance and
commercial value to the Company and that the Company would be irreparably harmed
if the Employee violates the restrictive covenants below.

    (a)

Confidentiality. Employee understands and acknowledges that during the course of
his employment, he has had access to and learned about confidential, secret and
proprietary documents, materials and other information, in tangible and
intangible form, of and relating to the Company, its businesses and existing and
prospective customers, suppliers, investors and other associated third parties
(“Confidential Information”). For purposes of this Agreement, Confidential
Information includes, but is not limited to, all information not generally known
to the public, whether oral or written, relating directly or indirectly to
financial statements, projections, evaluations, plans, programs, customers,
suppliers, facilities, equipment and other assets, products, processes,
manufacturing, marketing, research and development, trade secrets, know-how,
patent applications that have not been published, technology and other
confidential information and intellectual property of the Company. Employee
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appeal to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. Employee agrees, as a
condition of this Agreement, that Employee will not use or disclose any
Confidential Information which Employee learned or that came into Employee
possession during the course of employment with the Company. Among other things,
and without limitation, Employee will not use or disclose, without the consent
of the Company, any trade secrets, confidential or proprietary information of or
concerning the Company, its owners, affiliates, customers or suppliers.

            (b)

Non-Solicitation of Employees. Employee understands and acknowledges that the
Company has expended and continues to expend significant time and expense in
recruiting and training its employees. Employee agrees, as a condition of this
Agreement, not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of any employee of the
Company for a period of twelve (12) months from the Termination Date.

            (c)

Reasonableness of Restrictions. If any covenant or provision of this Agreement
is determined to be void or unenforceable in whole or in part, it shall not be
deemed to affect or impair the validity of any other covenant or provision and
Paragraphs 6(a) and 6(b), are each declared to be separate and distinct
covenants. If any court of law finds that any provision of this Paragraph 6 is
invalid or unenforceable, then such provision shall be enforced to the extent
deemed reasonable and enforceable by the court. Employee hereby agrees all
restrictions contained in this section are reasonable and valid and all defenses
to the strict enforcement thereof by the Company are hereby waived. Employee
further agrees that the covenants in this section shall not terminate upon the
termination of employment hereunder and acknowledge that a violation of any of
the provisions of this section will result in immediate and irreparable damage
to the Company and agree that in the event of such violation, the Company, in
addition to any other right of relief, shall be entitled to seek equitable
relief by way of a temporary or permanent injunction and to such other relief
that any court of competent jurisdiction may deem just and proper. If Employee
is in breach of any such restrictions, the running of the period of such
restrictions shall be stayed and shall recommence upon the date Employee ceases
to be in breach thereof, whether voluntarily or by injunction.

3

--------------------------------------------------------------------------------


    (f)

Survivability. The terms of this Paragraph 6 shall survive the expiration or
termination of this Agreement for any reason.

7.      Confidentiality. The nature and terms of this Agreement are strictly
confidential and they have not been and shall not be disclosed by Employee at
any time to any person other than Employee’s lawyer or accountant, a
governmental agency, or Employee’s immediate family without the prior written
consent of an officer of the Company, except as necessary in any legal
proceedings directly related to the provisions and terms of this Agreement, to
prepare and file income tax forms, or as required by court order after
reasonable notice to the Company.

8.      Cooperation. Employee agrees to cooperate with the Released Parties
regarding any pending or subsequently filed litigation, claims or other disputes
involving the Released Parties that relate to matters within the knowledge or
responsibility of Employee. Without limiting the foregoing, Employee agrees (i)
to meet with a Released Party’s representatives, its counsel or other designees
at mutually convenient times and places with respect to any items within the
scope of this provision; (ii) to provide truthful testimony regarding same to
any court, agency, or other adjudicatory body; and (iii) to provide the Company
with notice of contact by any adverse party or such adverse party’s
representative, except as may be required by law. The Company will reimburse
Employee for reasonable expenses in connection with the cooperation described in
this paragraph.

9.      Non-Admission. This Agreement shall not be construed as an admission by
the Company of any liability or acts of wrongdoing or unlawful discrimination,
nor shall it be considered to be evidence of such liability, wrongdoing, or
unlawful discrimination.

10.      Non-Disparagement. Except as otherwise provided in Paragraph 4 above,
Employee agrees not to make statements to clients, customers and suppliers of
the Company (or any of its affiliates) or to other members of the public that
are in any way disparaging or negative towards the Company, any of its
affiliates, or the products, services, representatives or employees of any of
the foregoing. Nothing in this paragraph prohibits Employee from complying with
a court order or lawful subpoena.

11.      Advice of Counsel, Consideration and Revocation Periods, Other
Information. The Company advises Employee to consult with an attorney prior to
signing this Agreement. Employee has twenty-one (21) days to consider whether to
sign this Agreement (the “Consideration Period”). Employee must return this
signed Agreement to the Company’s representative set forth below within the
Consideration Period but not prior to the Termination Date. If Employee signs
and returns this Agreement before the end of the Consideration Period, it is
because Employee freely chose to do so after carefully considering its terms.
Additionally, Employee shall have fifteen days from the date of the signing of
this Agreement to revoke this Agreement by delivering a written notice of
revocation within the fifteen-day revocation period to Jill Barnett, SunOpta,
7301 Ohms Lane, Suite 600, Edina, MN 55439. If the revocation period expires on
a weekend or holiday, Employee will have until the end of the next business day
to revoke. This Agreement will become effective on the sixteenth day after
Employee signs this Agreement provided Employee does not revoke this Agreement.
Any modification or alteration of any terms of this Agreement by Employee voids
this Agreement in its entirety. Employee agrees with the Company that changes,
whether material or immaterial, do not restart the running of the Consideration
Period. Employee knowingly and voluntarily agrees to all of the terms set forth
in this Agreement.

4

--------------------------------------------------------------------------------

12.      Applicable Law and General Provisions. This Agreement shall be
interpreted under Minnesota law. This Agreement sets forth the entire agreement
between the parties. Employee is not relying on any other agreements or oral
representations not fully addressed in this Agreement. Any prior agreements
between or directly involving Employee and the Company are superseded by this
Agreement. To the extent of any conflict between the terms of this Agreement and
the Company’s severance plan, the provisions of this Agreement shall prevail.
The provisions of this individually-negotiated Agreement are severable, and if
any part of this Agreement except Paragraph 3 is found by a court of law to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective. The headings in this Agreement are provided for reference only and
shall not affect the substance of this Agreement.

In exchange for the promises contained in this Agreement, the Company promises
to provide the benefits set forth in this Agreement.

Date: 3/13/17 Jill Barnett
SunOpta
7301 Ohms Lane, Suite 600
Edina, MN 55439 /s/ Jill Barnett
Signature

Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding.

Date: March 8, 2017
Not valid if signed before Termination Date Michael Thyken
Name Printed /s/ Michael Thyken
Signature

5

--------------------------------------------------------------------------------